PROB 35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                               UNITED STATES DISTRICT COURT
                                            FOR THE
                              EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                       v.                                     Crim. No. 7:17-CR-00082-002

MARCUS ANTONIO RIPLEY

        On July 8, 2015, the above named was released from prison and commenced a term of supervised
release for a period of 60 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Robert L. Thornton                                /s/ John A. Cooper
Robert L. Thornton                                    John A. Cooper
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      414 Chestnut Street, Suite 102
                                                      Wilmington, NC 28401
                                                      Phone: 910-679-2046
                                                      Executed On: June 20, 2019


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.
                          20th                 June
             Dated this _________ day of ____________________, 2019.




                                                             Malcolm J. Howard
                                                             Senior U.S. District Judge
